Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 12/24/2020, Applicant, on 3/8/2021, amended Claims 1, 3, 4, 8, 10, 11, 16. 

Claims 1, 3-6, 8, 10-14, 16, and 18-20 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 16 are sufficient to overcome the claim objection set forth in the previous action. The claim objection is hereby withdrawn.

Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 16 are sufficient to overcome the 35 USC 112 (a) rejections set forth in the previous action. The 35 USC 112 (a) rejections is hereby withdrawn.

Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 16 are not sufficient to overcome the 35 USC 112 (b) rejections set forth in the previous action.

Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 16 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to claims 1, 3, 4, 8, 10, 11, 16 are not sufficient to overcome the prior art rejections set forth in the previous action. 



Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “… Applicant submits that these steps involving at least the "generating, using a predictive modeling module, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique ..." does not recite an abstract idea, but that it may at some level be based on or involve an abstract idea similar to the non-abstract examples of ideas set forth in MPEP Section 2106.04(a)(1)...Some processes that are not abstract ideas are described in this section as methods for sequencing BRCA1 gene sequences, methods for loading BIOS into a local computer system, and methods of training a neural network for facial detection. Applicant submits that at least the "generating, using a predictive modeling module ..." step in the method of claim 1 sets forth explicit operations similar to methods of loading BIOS and methods of training a neural network, which were not abstract ideas, as indicated in the relevant section of the MPEP. The non-abstract example in the MPEP involves loading an operating system. Similarly, claim 1 recites "generating, using a predictive modeling module." If loading an operating system is not abstract, then it should follow that generating using a predictive modeling module is not abstract. Therefore, since this step is not abstract, claim 1 is not abstract as per MPEP Section 2106.04(a)(1). Because these claims do not recite an abstract idea (or other judicial exception), they are eligible at Step 2A Prong One...”. The Examiner respectfully disagrees.
Examiner notes, the claims are not similar to the examples presented in MPEP Section 2106.04(a)(1). Since the examples recite very specific non-abstract elements and the example claims are directed to non-abstract elements.  Here, the claims are direct to abstract elements as analyzed under Step 2A Prong 1 presented below, 
Analyzing under Step 2A, Prong 1:
The limitations regarding, ...inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity;  generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity..., causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking..., ...calculate a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by at least ... using linear programming..., output the schedule as a graph or table to the human supervisor..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using ...inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity;...; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity..., causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking..., , output the schedule as a graph or table to the human supervisor..., and a human reasonably using a human mind to,  generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility......calculate a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by at least ... using linear programming...; therefore, the claims are directed to a mental process. 

The limitation regarding, generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; , is directed to mathematical concepts. 

Further, because calculating a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by ... using linear programming; and outputting the schedule in tabular and/or graphic form to the human supervisor; and causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking, under the broadest reasonable interpretation, may be managing how and when humans visit digging activities, a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, may be a function and model managing how and when humans visit digging activities. Even further, mitigating power outage risk is fundamental economic practice. Thus, the claims are directed to certain methods of organizing human activity. 

a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant submits, “… Applicant submits that at least the step of "generating, using a predictive modeling module, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique ..." clearly establishes that the claim recites elements that amount to more than the judicial exception. Generating a set of models from a predictive modeling module is not a standard and well-known element, and the generation of a probability as a function of other variables (in this case corrected input of planned activity and predicted data) is integrated into the practical application of the method to compute a value used for estimating or predicting a probable outcome. Without the operation of the predictive modeling module, no determination would be made, and the scheduling of supervisor visits would not be determined....”. The Examiner respectfully disagrees.

Examiner notes, “Generating a set of models from a predictive modeling module is not a standard and well-known element, and the generation of a probability as a function of other variables (in this case corrected input of planned activity and predicted data) is integrated into the practical application of the method to compute a value used for estimating or predicting a probable outcome. Without the operation of the predictive modeling module, no determination would be made, and the scheduling of supervisor visits would not be determined”, is not an additional element beyond the abstract idea, but rather the abstract idea itself. 
The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering and inputting data, human mentally predicting events based on gathered data, human generating schedule for humans to visit locations), organizing human activities (i.e. human generating schedule for humans to visit locations), mathematical concepts, 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Applicant submits, “…Applicant submits here that the specific method of claim 1 (the ordered combination) cannot be said, as a matter of law, to have been conventional or generic. In the method of claim 1, the generated predicted outage probability is used in a linear programming operation to generate a schedule. Because this generated schedule is based on predictive models, the method involves an ordered combination. Applicant submits that generating a predicted outage probability and then using this as a basis for generating a schedule is NOT a conventional or generic process....The inputting, as described above with respect to the database, sets forth explicit operations pertaining to more efficient manners of generating a schedule, and is therefore eligible under Prong One of Step 2A. In particular, "inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity" is not an operation that is typical or conventional because it utilizes data pertaining to biographical, geographical, or historical characteristics associated with a planned digging activity. This is not something that is known...Applicant submits that under Step 2B, the inputting of such information into databases qualifies as an improvement to other technology or technical field; and/or an addition of a specific limitation other than what is well-understood, routine, conventional activity in the field, or an addition of unconventional steps that confine the claim to a particular useful application or a general linking of the use of the judicial exception to a particular technological environment or field of use...”. The Examiner respectfully disagrees.

Examiner notes, “generated predicted outage probability is used in a linear programming operation to generate a schedule. Because this generated schedule is based on predictive models, the method involves an ordered combination. Applicant submits that generating a predicted outage probability and then using this as a basis for generating a schedule is NOT a conventional or generic process....”, is not an additional element beyond the abstract idea, but rather the abstract idea itself. 

Examiner notes, “The inputting, as described above with respect to the database, sets forth explicit operations pertaining to more efficient manners of generating a schedule...In particular, "inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity" is not an operation that is typical or conventional because it utilizes data pertaining to biographical, geographical, or historical characteristics associated with a planned digging activity. This is not something that is known...Applicant submits that under Step 2B, the inputting of such information into databases qualifies as an improvement to other technology or technical field; and/or an addition of a specific limitation other than what is well-understood, routine, conventional activity in the field, or an addition of unconventional steps that confine the claim to a particular useful application or a general linking of the use of the judicial exception to a particular technological environment or field of use”, as noted in Step 2A Prong2, “The inputting, as described above with respect to the database”, is an additional element beyond the abstract idea that generally links the abstract idea to a technical environment performing extra-solution activities. When examining under Step 2B, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

more efficient manners of generating a schedule...” is a business problem directed to organizing human activity, mathematical concepts, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. Therefore, it is not a technical solution to a technical problem. 










Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive. 

Applicant submits, “…Applicant submits that Morris in view of Nielsen in view of Tulabandhula fails to disclose or suggest "inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity," as recited in amended claim 1...the historical information being related to previous damage reports and completed ticket requests, and further that the information is "refined" in a ticket assessment engine, but this information is not corrected using a combined clustering of vector-based data, association, and statistical modeling...Morris "provides automated processes to process and analyze vast quantities of operational data collected from or associated with operating systems, hardware devices, or machines," the processes in Morris rely on the source data being "generated by or derived from one or more sensors associated with the operating system itself or with sensors associated with one or more hardware devices or machines that are themselves associated with the operating system" (Morris, paragraph [0031]). Nielsen, on the other hand, considers the "historical" information to be something entirely different, namely, previously-collected information.  These two interpretations are incompatible with each other insofar as one (Morris) generates or derives data during the operation of the system itself while the other (Nielsen) relies on past occurrences. In other words, the information used in each is NOT from analogous sources. Based on this, one of ordinary skill in the art would not look to Morris and Nielsen, individually or in combination, to arrive at the method as recited in amended claim 1...the information obtained in Nielsen is not corrected in the same way as in the method of claim 1, in particular, by using a combination of clustering of vector-based data, association, and statistical modeling...Since Nielsen uses previously-obtained ticket information and historical information, the information in Nielsen is previously existing, which means it cannot be an input that is based on future information to be calculated, such as "distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity" because the next or subsequent digging activity in Nielsen has not been determined...” The Examiner respectfully disagrees.

Respectfully, Applicant’s argument requires that the each of the features of Neilsen are bodily incorporated into Morris that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one single or in all of the references. See id. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See id.; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Under the broadest reasonable interpretation of the claims, Morris teaches: 
inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned ... activity; (in at least [0059] predictive system 160 of FIG. 1. Source data 172 or other data received by the predictive system 160 from the operating system 110 (FIG. 1) is formatted 174 by the runtime process for use. The source data 172 can include values, numeric data or other historical and operational information related to the environment 100 and operating system 110 that was received by the predictive system 160...Formatting 174 will condition the source data 172 for further use by the feature discovery and runtime processes. For example, the as-received source data can be scaled or normalized as appropriate for subsequent use as source data for use in generating predictive models. The formatted source data 176 can then be stored as historical source data (e.g., in a central data store of the predictive system 160 and/or the historical source database 170 of FIG. 1) for use in both the feature discovery and runtime processes. [0068] This source data 172 can also be used to define a variety of features with univariate contexts (e.g., the number of occurrences in the past month, within a specified location, where the oil pressure dropped below a threshold) or with other multivariate contexts (e.g., when the oil pressure falls outside of a range about the nominal oil pressure for the unit or for the fleet). Subsequent features from the equivalent origin can also be created, and those features can be incorporated into the source data 172... instead of measuring context variation relative to the fleet's experience, the variation could be compared to the individual asset's history for the same location and same time of year. Performance metrics associated with personnel involved with the operation of the operating system, hardware device, or machine can also be included as source data 172. [0070] The feature scores 184 (and the feature definition) can be stored as operational information (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) and used for feature selection to generate or update the feature configuration for an operational outcome of interest in the operating system 110 or for equipment 112 incorporated therein.)
obtaining, at a data correction module, at least one input indicative of the planned ... activity from the database, the planned ... activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned ... activity; (in at least [0059] Source data 172 or other data received by the predictive system 160 from the operating system 110 (FIG. 1) is formatted 174 by the runtime process for use. The source data 172 can include values, numeric data or other historical and operational information related to the environment 100 and operating system 110 that was received by the predictive system 160. While the raw data collected often includes temporal series of values or numeric data (e.g., from one or more sensors 120 located about the system 110 taken over time, the raw data collected can also include sets of values or numeric data that are spatially related or are related to a piece of equipment or group of equipment. [0060] The feature discovery process is an asynchronous operation that continuously examines the unbounded search space of the formatted source data 176 to determine new features that may best represent contexts preceding and correlated with, or causing, an operational outcome of interest associated with the operating system 110 or equipment 112 or process associated therewith. [0071] The feature scores 184 can be stored (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) for subsequent determination of one or more contextualizations 186.  [0083] The predictive system 160 (FIG. 1) may be configured to receive source data 172 and store the data in the historical source database 170 (FIG. 1). The historical source database 170 may be used to archive pertinent data for any suitable time period. An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models) of FIG. 2B. The data may be evaluated, filtered, and/or cleaned by the predictive system 160 to remove any data that may be spurious in nature (e.g., relatively noisy, incorrectly measured, false readings, missing entries, or otherwise not likely representative of the systems and processes being measured)....identifying spurious data, such as relatively wide swings over time, jitter, filtered noise, or inconsistent correspondence with other parameter data, may be used to filter and clean up sensor data that is to be used for model generation and/or updating.)

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity (in at least [0092] in FIG. 2, the ticket management system 200 receives locate request tickets 205 from one or more suitable sources, such as the one-call center 120 shown in FIG. 1. Each ticket typically includes one or more text strings describing various parameters of the requested locate operation, such as time, location and types of facilities. In some instances, one or more images depicting the work site and/or dig area may also be attached to the ticket. [0094] the parsed ticket 215, and any images of the work site and/or dig area that may have been attached to or otherwise included with the ticket 205, is stored in a ticket database 220. The ticket database 220 may be any substantially persistent storage of data, for example, a relational database that is created and maintained using a suitable database software.)
obtaining, at a data correction module, at least one input indicative of the planned digging activity from the database, the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; (in at least [0095] Any stored ticket information, including the parsed ticket 215, along with any associated images, may be retrieved from the ticket database 220 in a suitable manner and supplied to a ticket assessment engine 230 for processing and analysis. [0168] location information provided in a locate request ticket may in some instances be incomplete and/or inaccurate. For example, the address for the work site may be vague or ambiguous (e.g., a street name without any house numbers), or multiple conflicting pieces of location information may be given (e.g., a street address and a pair of lat/long coordinates that do not match). In these situations, additional analysis may be needed to increase the level of confidence that a locate technician is being dispatched to the correct location [0207] in some jurisdictions, an excavator may be required by law or regulation to request a “re-mark” operation if the planned excavation activities are not completed within a certain period of time (e.g., on the order of days, such as seven or 14 days) after the original ticket is generated.  [0299] the backend assessment module 290 may be programmed to discover inconsistencies between existing facilities maps and the actual result of a completed locate operation, and to notify the GIS 610 of the discovered inconsistencies)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morris by, ...Locate and/or marking operations involve detecting and/or marking a presence or an absence of at least one underground facility within a dig area, wherein at least a portion of the dig area is planned to be excavated or disturbed during excavation activities. One or more attributes of a locate and/or marking operation requested in a locate request ticket are assessed to provide one or more ticket assessment outcomes. Ticket information is obtained from the locate request ticket, and historical information (e.g., historical damage reports, historical records of previously completed locate request tickets) is selected and analyzed based on the ticket information so as to assign at least one risk designation to the ticket. The risk designation(s) is/are transmitted and/or stored so as to facilitate clearing the locate request ticket and/or dispatching a locate technician to perform the locate and/or marking operation...identifies certain underground facilities that may be affected by the proposed excavation at the work site...conduct a locate and marking operation to verify a presence or absence of the underground facilities in the dig area...dispatch a locate technician to the work site of planned excavation to determine a presence or absence of one or more underground facilities in the dig area to be excavated or otherwise disturbed...to estimate various aspects (or attributes) of a requested locate operation, such as location, scope, time, complexity, risk, value, resource requirements... the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18)..., as taught by Nielsen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Morris with the motivation of, ...to make an over-inclusive identification of underground utilities that are implicated by the proposed excavation (e.g., to err on the side of caution)...inadequate or inaccurate information regarding the work site and/or dig area location may cause delays in locate operations (e.g., a locate technician may be unable to ascertain the exact location and/or boundaries of the work site and/or dig area during a first visit and may need to return to the work site at some later time when improved location information becomes available). These delays may increase the operating costs of a locate service provider and may also increase the risk of damaging underground facilities...improved information management, dissemination, and utilization in the locate industry and other field service industries in which mobile technicians are dispatched...to improve activity scheduling, resource allocation, quality control, and/or regulatory compliance...risk assessment may reduce the likelihood of accidents, and may thereby improve the profitability of the locate service provider's operations....For improved performance and reliability, it may be desirable to update the historical and/or statistical information on an on-going basis...continually improving the quality of available facilities maps...to ensure accurate marking and reduce risk...to reduce the likelihood of the locate marks wearing off prior to excavation....to reduce the volume of completed tickets that require human review, without unacceptable degradation in safety.... to encourage a desired scheduling behavior..., as recited in Nielsen. 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 10, are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 3 recites “…using a predictive outage...”. It is unclear if this combination is referring to “...a predicted outage probability of a utility...” in Claim 1.
For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.

Claim 10 recites “…using a combined clustering of vector-based data...”. It is unclear if this element is referring to “...using a combined clustering of vector-based data, association, and statistical modeling...” in Claim 8.
For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-14, 16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite, 
Claim 1: A method, comprising: 
 inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity;
obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; 
generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; 
generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; 
generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; 
outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and 
initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity.  
  
Claim 8: A method for reducing an occurrence of power outage caused by a planned digging activity, the method comprising: 
inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a digging activity
receiving, at a data correction ..., a first set of data from the ... and relating to a notification indicative of the digging activity, the first set of data comprising incomplete and/or inaccurate information relating to the digging activity; 
updating the received first set of data to include a second set of data relating to the notification indicative of the digging activity by correcting at least one input of the digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the digging activity and the second digging activity; 
predicting a risk factor, based on the updated first set of data and the included second set of data, using parameter priors to define a risk ranking, wherein the predicting of the risk factor is by:  

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, P is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability;
calculating a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by ... using linear programming; and 
outputting the schedule in tabular and/or graphic form to the human supervisor; and 
causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking.  

Claim 16: A ... to: 
receive an input, into a database, of data indicative of biographical, geographical, or historical characteristics of entities associated with a digging activity
receive, at a data correction module, a first set of data relating to a notification indicative of the digging activity, the first set of data comprising incomplete and/or inaccurate information relating to the digging activity; 
update the received first set of data to include a second set of data relating to the notification indicative of the digging activity by correcting at least one input of the digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the digging activity and the second digging activity; 
predict a risk factor, based on the updated first set of data and the included second set of data, using parameter priors to define a risk ranking, wherein the computer is caused to predict the risk factor by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, ( is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; 
calculate a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by at least ... using linear programming; and 
output the schedule as a graph or table to the human supervisor.


Analyzing under Step 2A, Prong 1:
The limitations regarding, ...inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity;  generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity..., causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking..., ...calculate a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by at least ... using linear programming..., output the schedule as a graph or table to the human supervisor..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using pen and paper to, ...inputting, into a ..., data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity; obtaining, at a data correction ..., at least one input indicative of the planned digging activity from the ..., the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity;...; outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity..., causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking..., , output the schedule as a graph or table to the human supervisor..., and a human reasonably using a human mind to,  generating, using the data correction ..., a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility......calculate a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by at least ... using linear programming...; therefore, the claims are directed to a mental process. 

The limitation regarding, generating, using a predictive modeling module using the set of trained models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; generating, using a scheduling algorithm carried out by ... using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; , is directed to mathematical concepts. 


Further, because calculating a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by ... using linear programming; and outputting the schedule in tabular and/or graphic form to the human supervisor; and causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking, under the broadest reasonable interpretation, may be managing how and when humans visit digging activities, a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, may be a function and model managing how and when humans visit digging activities. Even further, mitigating power outage risk is fundamental economic practice. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

module, database, a processor and a memory, computer program product for reducing an occurrence of power outage caused by a planned digging activity, the computer program product comprising a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computer, the computer having one or more processors and one or more associated memories, to cause the computer, one of the one or more processors and at least one of the one or more associated memories

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, inputting, receive an input..., obtaining, updating generating, receiving, output, initiate a response, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – inputting, into a database..., receive an input, into a database...,  obtaining, at a data correction module, at least one input indicative of a planned digging activity…receiving, at a data correction module, a first set of data…updating… and data output – outputting…initiating a response….

Analyzing under Step 2B:

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least [0024] a trained model or predictive modeling technique utilized by the predictive modeling module 106 to derive the output 132 can be, for example, any algorithm which can express a dependent variable as a linear combination of other features or measurements (e.g., a logistic regression model, a Bayesian logistic regression model, a linear discriminant analysis (LDA) model, or the like). [0056]-[0059] computer readable MEM 516 may be of any type suitable to the local  technical  environment and may  be implemented using any suitable data storage technology, such as semiconductor based memory  devices, flash  memory, magnetic memory devices and systems, optical memory devices and systems, fixed memory, and removable memory. The DP 514 may be of any type suitable to the local technical environment, and may include one or more of general purpose computers, special purpose computers, microprocessors, digital signal processors (DSPs), and processors based on a multicore processor architecture, as non-limiting examples. [0067] various modifications and adaptations may become apparent to those skilled in the relevant arts in view of the foregoing description 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6, 8, 10-14, 16, 18-20, are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-6, 8, 10-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication to US20160350671A1 to Morris et al. (hereinafter referred to as “Morris”) in  view of US Patent Publication to US20140236656A1 to Nielsen et al. (hereinafter referred to as “Nielsen”) in  view of Non-Patent Literature “The Machine Learning and Traveling Repairman Problem”, last modified 7/28/2011, to Tulabandhula et al. (hereinafter referred to as “Tulabandhula”) 

As per Claim 1, Morris teaches: (Currently Amended) A method, comprising: 
inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned ... activity; (in at least [0059] predictive system 160 of FIG. 1. Source data 172 or other data received by the predictive system 160 from the operating system 110 (FIG. 1) is formatted 174 by the runtime process for use. The source data 172 can include values, numeric data or other historical and operational information related to the environment 100 and operating system 110 that was received by the predictive system 160...Formatting 174 will condition the source data 172 for further use by the feature discovery and runtime processes. For example, the as-received source data can be scaled or normalized as appropriate for subsequent use as source data for use in generating predictive models. The formatted source data 176 can then be stored as historical source data (e.g., in a central data store of the predictive system 160 and/or the historical source database 170 of FIG. 1) for use in both the feature discovery and runtime processes. [0068] This source data 172 can also be used to define a variety of features with univariate contexts (e.g., the number of occurrences in the past month, within a specified location, where the oil pressure dropped below a threshold) or with other multivariate contexts (e.g., when the oil pressure falls outside of a range about the nominal oil pressure for the unit or for the fleet). Subsequent features from the equivalent origin can also be created, and those features can be incorporated into the source data 172... instead of measuring context variation relative to the fleet's experience, the variation could be compared to the individual asset's history for the same location and same time of year. Performance metrics associated with personnel involved with the operation of the operating system, hardware device, or machine can also be included as source data 172. [0070] The feature scores 184 (and the feature definition) can be stored as operational information (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) and used for feature selection to generate or update the feature configuration for an operational outcome of interest in the operating system 110 or for equipment 112 incorporated therein.)
obtaining, at a data correction module, at least one input indicative of the planned ... activity from the database, the planned ... activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned ... activity; (in at least [0059] Source data 172 or other data received by the predictive system 160 from the operating system 110 (FIG. 1) is formatted 174 by the runtime process for use. The source data 172 can include values, numeric data or other historical and operational information related to the environment 100 and operating system 110 that was received by the predictive system 160. While the raw data collected often includes temporal series of values or numeric data (e.g., from one or more sensors 120 located about the system 110 taken over time, the raw data collected can also include sets of values or numeric data that are spatially related or are related to a piece of equipment or group of equipment. [0060] The feature discovery process is an asynchronous operation that continuously examines the unbounded search space of the formatted source data 176 to determine new features that may best represent contexts preceding and correlated with, or causing, an operational outcome of interest associated with the operating system 110 or equipment 112 or process associated therewith. [0071] The feature scores 184 can be stored (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) for subsequent determination of one or more contextualizations 186.  [0083] The predictive system 160 (FIG. 1) may be configured to receive source data 172 and store the data in the historical source database 170 (FIG. 1). The historical source database 170 may be used to archive pertinent data for any suitable time period. An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models) of FIG. 2B. The data may be evaluated, filtered, and/or cleaned by the predictive system 160 to remove any data that may be spurious in nature (e.g., relatively noisy, incorrectly measured, false readings, missing entries, or otherwise not likely representative of the systems and processes being measured)....identifying spurious data, such as relatively wide swings over time, jitter, filtered noise, or inconsistent correspondence with other parameter data, may be used to filter and clean up sensor data that is to be used for model generation and/or updating.)
generating, using the data correction module, a correction of the input of the incomplete and/or inaccurate information relating to the planned ... activity by correcting at least one input of the planned ... activity using a combined clustering of vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned ... activity and a second .... activity, a type of supervisor for the second ... activity, and a .... transporting a ... between the planned ... activity and the second ... activity; (in at least [0052] likely operational condition of interest may be used by operators and or other entities (e.g., automated control entities, such as the user device(s)/controller(s) 124 and/or the on-site server/master controller 128) in adjusting equipment 112 and/or system or process parameters to prevent, reduce the likelihood, and/or more promptly react to the impending and/or relatively likely operational condition of interest. [0074]  a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval) [0101] The source data management module 216 can have instructions stored therein that, when executed by the processor(s) 200, enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170), [0102] This extraction, transform, and load (ETL) process may be performed, in various embodiments, by the processor(s) 200 to properly store relevant data in the historical source data 170 for subsequent use in generating and/or updating the predictive models 194 (e.g., operational outcomes of interest prediction models). The historical source data 170 can be evaluated, filtered, and/or cleaned by the processor(s) 200 to remove any data that may not be correctly representative of the state of the operating system 110 or equipment 112 and/or processes running thereon, such as, for example, noisy data, incorrectly measured data, false readings, inaccurate logs, etc [0130] source data 172 that can include historical source data 170 as aggregated data set 190 can be formatted 174 for use by the feature discovery and runtime processes of FIG. 2B. Beginning at 702, the formatted source data 176 (FIG. 2B) is aggregated 178 (FIG. 2B) based on one or more feature definition(s). Feature definitions can be predefined or automatically generated based upon the available source data 172. The aggregation 178 can be triggered by the receipt of new/updated source data 172 by the predictive system 160 or can be initiated based upon a predefined schedule. Aggregation 178 of a feature can be based upon a temporal context such as, e.g., the average oil temperature during the past week or the number of time the oil temperature has exceeded a defined limit during the past month. In some cases, different features can utilize the same source data 172 with different temporal context such as time windows (e.g., the last day, the last week, the last month, etc.) or with different evaluation criteria (e.g., average temperature, temperature variation, or correlation to ambient temperature). While the aggregation 178 may be based upon a temporal context, it can also be based on spatial context (e.g., the average oil temperature during the past 1000 miles traveled) or group context (e.g., the variance from the mean oil temperature of a group of equipment).)
generating, using a predictive modeling module, a predicted ... probability of a utility as a function of the corrected input of the planned ... activity event and predictive data based on a predictive modeling technique, ... wherein the input x comprises multiple predicting variables selected from the group consisting of distance ..., travel time ..., ..., ..., and ranking of activity type, ..., T is a scheduling time horizon, and p(x) is an output probability; (in at least [0068] feature or metric of relative variation based on the number of occurrences in the month preceding the observational record (a temporal context), where the asset's oil pressure dropped below the fleet average (a group context) while passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context)...Performance metrics associated with personnel involved with the operation of the operating system, hardware device, or machine can also be included as source data 172.  [0124]  At 412, events or other outcomes of interest can be predicted by applying the super-model 330 to incoming real time or near real time data using source data 172. [0130] The aggregation 178 can be triggered by the receipt of new/updated source data 172 by the predictive system 160 or can be initiated based upon a predefined schedule. Aggregation 178 of a feature can be based upon a temporal context such as, e.g., the average oil temperature during the past week or the number of time the oil temperature has exceeded a defined limit during the past month. In some cases, different features can utilize the same source data 172 with different temporal context such as time windows (e.g., the last day, the last week, the last month, etc.) or with different evaluation criteria (e.g., average temperature, temperature variation, or correlation to ambient temperature). While the aggregation 178 may be based upon a temporal context, it can also be based on spatial context (e.g., the average oil temperature during the past 1000 miles traveled) or group context (e.g., the variance from the mean oil temperature of a group of equipment).)
generating, using a ... algorithm carried out by a processor and a memory using linear programming, ...  as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted ... probability of the utility; (in at least [0074] Training/testing protocols for individual classification models generally do not vary within a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval).[0117] the super-model may be a weighted linear combination of the various sub-models 310. In another non-limiting example, the sub-models 310 may provide a Boolean output of an indication of an operational outcomes of interest (e.g., fault expected within a predetermined span of time or no fault expected in the predetermined span of time) and the super-model 330 may provide a majority decision of the various constituent sub-models 310. [0118] generate predictions 350, such as predictions 350 of an upcoming fault, an upcoming operational outcomes of interest within a predetermined time span in the future, no upcoming operational outcomes of interest, no upcoming operational outcomes of interest within the predetermined time span in the future, a probability of an upcoming operational outcomes of interest, a probability of an upcoming operational outcomes of interest within the predetermined time span into the future, the likelihood of other outcomes of interest
outputting ... to a user; and (in at least [0075] The predicted outputs 196 of the trained models 194 can be sent to users and/or operators)
initiating a response based on the ... to mitigate an occurrence of a ... outage predicted to result from the planned ... activity. (in at least [0075] if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator.)

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
inputting, into a database, data indicative of biographical, geographical, or historical characteristics of entities associated with a planned digging activity (in at least [0092] in FIG. 2, the ticket management system 200 receives locate request tickets 205 from one or more suitable sources, such as the one-call center 120 shown in FIG. 1. Each ticket typically includes one or more text strings describing various parameters of the requested locate operation, such as time, location and types of facilities. In some instances, one or more images depicting the work site and/or dig area may also be attached to the ticket. [0094] the parsed ticket 215, and any images of the work site and/or dig area that may have been attached to or otherwise included with the ticket 205, is stored in a ticket database 220. The ticket database 220 may be any substantially persistent storage of data, for example, a relational database that is created and maintained using a suitable database software.)
obtaining, at a data correction module, at least one input indicative of the planned digging activity from the database, the planned digging activity occurring within a prescribed period of time, the at least one input comprising incomplete and/or inaccurate information relating to the planned digging activity; (in at least [0095] Any stored ticket information, including the parsed ticket 215, along with any associated images, may be retrieved from the ticket database 220 in a suitable manner and supplied to a ticket assessment engine 230 for processing and analysis. [0168] location information provided in a locate request ticket may in some instances be incomplete and/or inaccurate. For example, the address for the work site may be vague or ambiguous (e.g., a street name without any house numbers), or multiple conflicting pieces of location information may be given (e.g., a street address and a pair of lat/long coordinates that do not match). In these situations, additional analysis may be needed to increase the level of confidence that a locate technician is being dispatched to the correct location [0207] in some jurisdictions, an excavator may be required by law or regulation to request a “re-mark” operation if the planned excavation activities are not completed within a certain period of time (e.g., on the order of days, such as seven or 14 days) after the original ticket is generated.  [0299] the backend assessment module 290 may be programmed to discover inconsistencies between existing facilities maps and the actual result of a completed locate operation, and to notify the GIS 610 of the discovered inconsistencies)
generating, using the data correction module, a correction of the input of the incomplete and/or inaccurate information relating to the planned digging activity by correcting at least one input of the planned digging activity using ... vector-based data, association, and statistical modeling, the at least one input being based on at least one of distance between the planned digging activity and a second digging activity, a type of supervisor for the second digging activity, and a cost of transporting a supervisor between the planned digging activity and the second digging activity; (in at least [0116] may generate an appropriate new work order, e.g., with more accurate work site and/or dig area information, and submit it to the scheduling and dispatch application 260 for re-dispatch. [0168] location information provided in a locate request ticket may in some instances be incomplete and/or inaccurate. For example, the address for the work site may be vague or ambiguous (e.g., a street name without any house numbers), or multiple conflicting pieces of location information may be given (e.g., a street address and a pair of lat/long coordinates that do not match). In these situations, additional analysis may be needed to increase the level of confidence that a locate technician is being dispatched to the correct location [0173] the ticket assessment engine may determine whether the location information selected at act 904 has a sufficiently high confidence level. If the determination is positive, then the process 900 ends and the selected location information may be recorded and used throughout the rest of the assessment process carried out by the ticket assessment engine. If the determination is negative, the ticket assessment engine may make a best-effort attempt at refining the location information at act 908. [0298] the backend assessment module 290 shown in FIG. 2 may be adapted to recognize some geographic areas as areas with insufficient information and may forward to the GIS 610 the results of completed location operations in those areas, which may include technician logs and/or geotagged images with technician annotations indicating marked facilities. Using this information, the GIS 610 may be able to derive accurate location information for the marked facilities and augment the facilities maps accordingly with some appropriate geospatial metadata. [0299] the GIS 610 may be adapted to receive from a human user an indication that there is an error on an existing facilities map. In either situation, the GIS 610 may respond by verifying the report of inconsistency and correcting the facilities map)
generating, using a predictive modeling module using the set of ... models, a predicted outage probability of a utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique, ..., ... wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, ... is a coefficient to be estimated, ... is a scheduling time horizon, and ... is an output probability;  (in at least [0077] The ticket assessment engine may be programmed to derive useful information that is not directly available from the tickets themselves…Location: In location assessment, various locations of interest may be derived and/or estimated, such as a location of a work site in which excavation activities are planned…Risk: Risk assessment may include estimating a measure of damages in an event of an accident (e.g., when underground facilities are damaged during excavation due to an improperly or inaccurately performed locate and/or marking operation) [0104] a risk assessment outcome may indicate a low risk associated with the requested locate and/or marking operation (e.g., because all relevant facilities maps suggest that the closest underground facilities are at least some threshold distance away from a specified dig area) [0164] locate technician skill levels may be ranked from 1-10, with 10 being the most skilled [0182] the ticket assessment engine may determine the reason for and/or method of excavation, which may be used to determine other scope-related parameters such as excavation depth and/or dig area size. [0184] the excavation information may indicate a method of excavation, which may be helpful in estimating the extent of the excavation activities. Certain methods of excavation, such as blasting and/or boring, may be more likely to cause accidents compared to other methods. For example, where blasting is planned, it may be desirable to include in the dig area a circular area of a certain radius centered at the planned location of blasting. As another example, where boring is planned, it may be desirable to include in the dig area all areas within a certain distance from the planned locations of boring. The particular radius and/or distance may be selected based on a number of different factors, e.g., government regulations, contractual obligations, insurance requirements, industry best practices, and/or the locate service provider's risk tolerance levels. [0187] This may facilitate subsequent time estimation (e.g., different facility types may have different duration estimates per unit length or unit area). It may also facilitate billing after the ticket has been completed (e.g., some facility owners may be billed on a per ticket basis, while other facility owners may be billed per unit of work performed). [0200] the ticket assessment engine may determine whether the locate request ticket is subject to special billing rules. For example, the ticket assessment engine may determine whether the ticket has a linear scope of 0.5 miles or greater (e.g., as determined during the scope assessment process 1100), or whether the work site is at a remote location that requires extended travel [0231] the ticket assessment engine may compare a particular excavator's average damage amount against the average across all excavators, for example, by expressing the former as a percentage of the latter. This percentage may be used to look up a corresponding scaling factor for the overall risk score of the ticket (e.g., as shown in Table 17 below). [0294] it may be further observed that an accident occurred during subsequent excavation and a probable cause of the accident was misplacement of locate marks. In that case, the duration of the locate operation may be considered an anomaly and may not be used to adjust the historical average duration used for assessing future tickets )
generating, using a scheduling algorithm carried out by a processor and a memory using linear programming, a schedule as a function of a travel cost based on at least one estimation of a travel constraint and the generated and predicted outage probability of the utility; (in at least [0312][0315][0103] a resource assessment outcome may be used by the scheduling and dispatch application 260 as a constraining factor in assigning technicians and/or equipment to tickets. For example, a ticket may be assessed as requiring a gas-certified, skill level 4 (GAS/4) locate technician. This may be used as a hard constraint, so that only locate technicians with GAS/4 or higher certification may be assigned to the ticket. Alternatively, the skill attribute may be used as a soft constraint, so that the ticket may be assigned to a lesser qualified locate technician only if a locate technician with GAS/4 or higher certification is not available [0239] value need not be restricted to monetary value. It may be any custom defined value, or even a time-varying function. For example, as discussed above, the value estimate may be provided to a scheduling and dispatch application (e.g., the scheduling and dispatch application 260 shown in FIG. 2), which may use the value estimate to prioritize activities. Thus, the value estimate may be used as a means to encourage a desired scheduling behavior. For example, if a ticket falls within a certain geographic area known to have heavy traffic during certain times of day, the value estimate may be defined as a function that has lower value during the periods of heavy traffic and higher values elsewhere. This may encourage the scheduling and dispatch application to avoid dispatching the ticket during the periods of heavy traffic. [0279] Risk Assessment Outcome 1772, which may be used by other ticket manage system components, such as the scheduling and dispatch application 260 shown in FIG. 2. [0290] the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18). [0300] Each task may be further broken down, for example, into subtasks each pertaining to a particular type of facilities. The locate service provider may also analyze travel time, for example, between successive locate operations and/or daily, weekly or monthly totals. These types of fine-grained analyses (e.g., analyzing durations of smaller units of work) )
outputting the schedule as a visit schedule in tabular and/or graphic form to a user; and (in at least [0290] The work order 1800 may be forwarded by the ticket assessment engine to other software applications for further processing. For example, the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18). )
initiating a response based on the schedule to mitigate an occurrence of a power outage predicted to result from the planned digging activity.  (in at least [0225] the score or category may be determined based on historical data, such as the frequency and extent of damage among a certain class of previously completed tickets. This risk measure may be used to flag some of the incoming tickets for special consideration and/or handling. For example, it may be required that a high risk ticket be handled only by a technician with a high level of skill. Alternatively, or additionally, a high risk ticket may require supervisory review after completion, to check for any errors that may have been made by the technician performing the requested locate operations. In this manner, risk assessment may reduce the likelihood of accidents [0280] the resource assessment module 1740A may determine that a high risk ticket may require a technician skill level of “expert,” a medium risk ticket may require a technician skill level of “experienced” or higher, and a low risk ticket may be dispatched to any technician, including those at a “trainee” level. In this example, because the risk assessment module 1730B has assigned a risk level of “High” to the input ticket, the resource assessment module 1740A may determine that an expert technician may be required. As for the risk assessment outcome, the resource assessment outcome may be output as a final outcome, Resource Assessment Outcome 1774, for use by other ticket manage system components. [0282] in FIG. 17, because the duration assessment module 1730A has output 60 minutes as the estimated duration, and the resource assessment module 1740A has determined that an expert technician may be required, the adjusted duration assessment module 1750A may compute an adjusted duration for the input ticket [0310] Supervisors using the Scheduling interface.) 

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morris by, ...Locate and/or marking operations involve detecting and/or marking a presence or an absence of at least one underground facility within a dig area, wherein at least a portion of the dig area is planned to be excavated or disturbed during excavation activities. One or more attributes of a locate and/or marking operation requested in a locate request ticket are assessed to provide one or more ticket assessment outcomes. Ticket information is obtained from the locate request ticket, and historical information (e.g., historical damage reports, historical records of previously completed locate request tickets) is selected and analyzed based on the ticket information so as to assign at least one risk designation to the ticket. The risk designation(s) is/are transmitted and/or stored so as to facilitate clearing the locate request ticket and/or dispatching a locate technician to perform the locate and/or marking operation...identifies certain underground facilities that may be affected by the proposed excavation at the work site...conduct a locate and marking operation to verify a presence or absence of the underground facilities in the dig area...dispatch a locate technician to the work site of planned excavation to determine a presence or absence of one or more underground facilities in the dig area to be excavated or otherwise disturbed...to estimate various aspects (or attributes) of a requested locate operation, such as location, scope, time, complexity, risk, value, resource requirements... the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18)..., as taught by Nielsen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Morris with the motivation of, ...to make an over-inclusive identification of underground utilities that are implicated by the proposed excavation (e.g., to err on the side of caution)...inadequate or inaccurate information regarding the work site and/or dig area location may cause delays in locate operations (e.g., a locate technician may be unable to ascertain the exact location and/or boundaries of the work site and/or dig area during a first visit and may need to return to the work site at some later time when improved location information becomes available). These delays may increase the operating costs of a locate service provider and may also increase the risk of damaging underground facilities...improved information management, dissemination, and utilization in the locate industry and other field service industries in which mobile technicians are dispatched...to improve activity scheduling, resource allocation, quality control, and/or regulatory compliance...risk assessment may reduce the likelihood of accidents, and may thereby improve the profitability of the locate service provider's operations....For improved performance and reliability, it may be desirable to update the historical and/or statistical information on an on-going basis...continually improving the quality of available facilities maps...to ensure accurate marking and reduce risk...to reduce the likelihood of the locate marks wearing off prior to excavation....to reduce the volume of completed tickets that require human review, without unacceptable degradation in safety.... to encourage a desired scheduling behavior..., as recited in Nielsen. 


While implied, Morris in view of Nielsen does not explicitly teaches the following features which are taught by Tulabandhula, 
... predictive data based on a predictive modeling technique, wherein predictive modeling is expressed by: 

    PNG
    media_image1.png
    76
    325
    media_image1.png
    Greyscale

wherein the input x comprises multiple predicting variables selected from the group consisting of distance between job sites, travel time between job sites, depth of the planned digging activity, ranking of risk of a digger, and ranking of activity type, B is a coefficient to be estimated, T is a scheduling time horizon, and p(x) is an output probability; (in at least [pg3 para 1-4] discloses The scheduling of manhole inspection and repair in Manhattan, Brooklyn and the Bronx is assisted by a statistical model… physical distances di,j ∈ R+ between all pairs of node…estimates will be based on a function of the form fλ(x) = λ · x [pg4 para 2-6] discloses estimate of the probability of failure…probability of failure P(y = 1|x), is estimated as in logistic regression [pg 5 para 2] discloses the distances be such that a unit of distance is traversed in a unit of time…parameters λ (with coefficient C2) [pg 6 para 4] discloses if we schedule a visit later on in the tour, the cost is higher because the node has a higher chance of failing prior to the repair crew’s visit. The total failure cost [pg7 para 2] discloses total traversal time (in this case,this is the same as the distance traveled) needed to visit all nodes once [pg11 para 2] discloses rank-ordering of the nodes in terms of their probability to fail, and it is not as sensitive to changes in the values of these probabilities. [pg12 para2] discloses Define the true risk as the expectation of the logistic loss: [pg 14 para 3] discloses shortest distance from the starting node to node i and let d1 be the length of the shortest tour that visits all the nodes and returns to node 1)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morris in view of Nielsen by, to determine a route for a “repair crew," which repairs nodes on a graph. The repair crew aims to minimize the cost of failures at the nodes, but the failure probabilities are not known and must be estimated. If there is uncertainty in the failure probability estimates, we take this uncertainty into account in an unusual way; from the set of acceptable models, we choose the model that has the lowest cost of applying it to the subsequent routing task. In a sense, this procedure agrees with a managerial goal, which is to show that the data can support choosing a low-cost solution…probability of failure P(y = 1jx), is estimated as in logistic regression, as taught by Tulabandhula, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Morris in view of Nielsen with the motivation of, choosing a low-cost solution…estimating failure probabilities with knowledge of the repair crew's route could lead to an improvement in operations…it is better to construct the route to minimize the possible cost of failures, taking into account the travel time between nodes and also the (estimated) failure probabilities at each of the nodes…obtain better prediction guarantees…can get a reduction in the cost of failures, as recited in Tulabandhula. 

  
As per Claim 3,
wherein generating using a predictive outage probability of the utility as a function of the corrected input of the planned ... activity event and predictive data based on a predictive modeling technique comprises using the set of trained models and parameter priors to predict a risk based on at least one aspect indicative of risk. (in at least [0034] a risk of the operational outcome occurring can be indicated. [0086] a variety of sub-models, the sub-models may be tuned (or further updated) for one or more particular target metrics, where such tuning can be conducted by applying validation protocols... that the aggregate super-model exhibits a particular desired range of false-positives and/or false-negatives in predicting the fault(s) or outcome(s) of interest to be monitored. [0088] predictive system 160 makes a prediction of a fault (e.g., a fault is likely to occur within some pre-determined span of time in the future) [0103] to test/tune the sub-models and/or the weights ascribed to the sub-models for the super-model based at least in part on targets for false positives and/or false negative errors. [0121] At 404, the sub-models 310 can be trained using historical source data 170 that has been aggregated, or a partition [0122] At 406, the trained sub-models 310 can be tested using historical source data 170, such as a second partition of the aggregated data set 190, and predetermined parameters or metrics. These metrics may include desired levels of false positives and/or desired levels of false negatives. There may be provided threshold (e.g., a permitted upper-bound) of false positives and/or false negatives. Such metrics may be used to tune the weighting of the sub-models 310 that are to be combined to form the super-model 330. )

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
wherein generating using a predictive outage probability of the utility as a function of the corrected input of the planned digging activity event and predictive data based on a predictive modeling technique comprises using the set of ... models and parameter priors to predict a risk based on at least one aspect indicative of risk.  (in at least [0099] input information such as facilities maps, past damage reports, excavator history, traffic, [0113] type of excavation to be carried out subsequent to the locate operation, excavator identity, damage history for a geographical area encompassing the work site, and damage history associated with the client and/or excavator. [0115] the backend assessment module 290 may maintain statistical information regarding the completed work orders and provide the statistical information to a business rule engine (not shown), which may update the business rules 240 accordingly. Similarly, the backend assessment module 290 may provide updates to some of the historical information) 
The reason and rationale to combine Morris and Nielsen is the same as recited above. 


As per Claim 4, Morris teaches: (Currently Amended) The method of claim 1, 
wherein generating the ... as a function of the generated and predicted outage probability comprises operating on vector-based data indicative of the biographical, geographical, or historical characteristics of entities associated with the utility, data indicative of the generated and predicted outage probability of the utility, and wherein the travel cost comprises operational constraint information.  (in at least [0031] “source data” can be derived from any Asset Management System (EAM), maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.), employee training records, employee attendance records, safety incident reports, calendars (e.g., holiday occurrences), external weather, environmental temperature proximate to the operating system (such as the temperature of a facility or piece of equipment in which the operating system etc. is incorporated), recall or service reports for the operating system or any machine or device incorporated therein, or any other available data input from which information can be collected for sorting and analysis [0050] Data and/or readings entered or recorded by an operator, as well as aggregations and/or combinations of sensor data, can be collected [0052] indication of an impending and/or relatively likely operational condition of interest may be used by operators [0066] a temporally contextualized feature may not apply equally across all physical locations. Geography, or physical location, may moderate, or mediate, an input's correlation with other inputs or with the output itself. [0068] Performance metrics associated with personnel involved with the operation of the operating system, hardware device, or machine can also be included as source data 172. [0075] the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator. The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190.)

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
wherein generating the schedule as a function of the generated and predicted outage probability ... (in at least [0113] one or more filtering rules may be applied to any suitable combination of assessment outcomes (e.g., location, scope, complexity, time, risk, value and/or resource) to identify candidate work orders for human review. As a more specific example, a filtering rule may take into account any suitable combination of the following information: one or more types of facilities to be located, client identity (e.g., identity of a facilities owner), type of excavation to be carried out subsequent to the locate operation, excavator identity, damage history for a geographical area encompassing the work site, and damage history associated with the client and/or excavator. Other types of information may also be taken into account, as the inventive concepts described herein relating to filtering are not limited to any specific examples of filtering criteria. [0260] one or more assessment outcomes (e.g., scope, location, complexity, time and/or risk) may be used to determine a minimum skill level requirement for the locate operation. personnel skill level may include both long term measurements (e.g., years of experience and/or cumulative training) and short term measurements (e.g., recent performance evaluations). Furthermore, statistics may be collected regarding each technician's performance patterns. For instance, a technician may consistent perform at a higher level during certain hours of day (e.g., in the morning or in the afternoon), and may be assigned different skill levels depending on the time of day of dispatch. [Table 5] The decision factors leading to hourly status designation center upon the complexity and size of the locate task, and travel considerations such as whether the worksite is a remote/rural/desert location. Decisions will be based upon dimensional fields (Size of Locate Area, Footage, Miles, Bounded By) and keyword fields (locate instruction text, comment text, excavation type description). Business rules such as this one, which are derived based upon billing tables, will need to undergo definition and validation prior to rollout in any given location. This is due to the fact that the rules can differ from contract-to-contract, and by area to area within a state. [0279] the scope assessment module 1710A has determined that the input ticket requests a total of four facilities to be located, and the complexity assessment module 1720A has assigned a complexity level of “High” to the input ticket, the risk assessment module 1730B may assign a risk level of “High” to the input ticket. This outcome may be output by the overall assessment process as a final outcome, Risk Assessment Outcome 1772, which may be used by other ticket manage system components, such as the scheduling and dispatch application 260)  
The reason and rationale to combine Morris and Nielsen is the same as recited above. 


As per Claim 5, Morris teaches: (Original) The method of claim 4, 
further comprising selecting a ... for a human ... supervisor ... visit at least one job site. (in at least [0061] Temporal contexts; Spatial (geographical location) contexts; and Group contexts, which includes both individual contexts (e.g., an individual machine's developmental profile) and homogenous group contexts (e.g., a group of similar machines) [0068] number of occurrences in the month preceding the observational record (a temporal context), where the asset's oil pressure dropped below the fleet average (a group context) while passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context))  

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
further comprising selecting a schedule for a human digging supervisor to visit at least one job site.  (in at least [0225] the score or category may be determined based on historical data, such as the frequency and extent of damage among a certain class of previously completed tickets. This risk measure may be used to flag some of the incoming tickets for special consideration and/or handling. For example, it may be required that a high risk ticket be handled only by a technician with a high level of skill. Alternatively, or additionally, a high risk ticket may require supervisory review after completion, to check for any errors that may have been made by the technician performing the requested locate operations. In this manner, risk assessment may reduce the likelihood of accidents [0280] the resource assessment module 1740A may determine that a high risk ticket may require a technician skill level of “expert,” a medium risk ticket may require a technician skill level of “experienced” or higher, and a low risk ticket may be dispatched to any technician, including those at a “trainee” level. In this example, because the risk assessment module 1730B has assigned a risk level of “High” to the input ticket, the resource assessment module 1740A may determine that an expert technician may be required. As for the risk assessment outcome, the resource assessment outcome may be output as a final outcome, Resource Assessment Outcome 1774, for use by other ticket manage system components. [0282] in FIG. 17, because the duration assessment module 1730A has output 60 minutes as the estimated duration, and the resource assessment module 1740A has determined that an expert technician may be required, the adjusted duration assessment module 1750A may compute an adjusted duration for the input ticket [0310] Supervisors using the Scheduling interface.) 
The reason and rationale to combine Morris and Nielsen is the same as recited above. 

As per Claim 6, Morris teaches: (Original) The method of claim 1, 
wherein the travel cost comprises at least one of an accounting of a number of available supervisors, travel distances, start/end times of jobs, times of travel and/or service, whether or not travel is between multiple depots, coordination of schedules between depots, maintenance of scheduled services, and whether or not partial visits to jobsites are desired.  (in at least [0074] Training/testing protocols for individual classification models generally do not vary within a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval). [0130] the aggregation 178 may be based upon a temporal context, it can also be based on spatial context (e.g., the average oil temperature during the past 1000 miles traveled) or group context (e.g., the variance from the mean oil temperature of a group of equipment).)


As per Claim 8, portions of Claim 8 substantially recite the subject matter of Claim 1 and are rejected based on the combination of Morris, Nielsen, and Tulabandhula with the same reasoning and rationale as established above.
The additional features of Claim 8 are taught by Morris, (Currently Amended) A method for reducing an occurrence of power outage caused by a planned digging activity, the method comprising: 
calculating a ... for a human supervisor to visit the ... activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the ... being generated from an algorithm carried out by a processor and a memory using linear programming; and (in at least [0034] a risk of the operational outcome occurring can be indicated. [0058] identify feature contexts, determine scores for the feature contexts with respect to the likelihood of an operational outcome of interest occurring, and update the feature data context values based upon the determined feature scores. Features 180 may be scored 182 in a number of ways...determination of variance, correlation coefficients, and scoring with a model trained on only that single feature...Their performance relative to each other can be used to update their global scores. The relative mini-batched approach can be generated using, e.g., average rankings, average scores, Elo scoring, or other appropriate ranking method. Multiple different scores (or rankings) can be determined for the features 180, and used individually or in combination to evaluate the ability of features 180 to facilitate prediction of an operational outcome of interest.  [0068] passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context).  [0072] a feature is found with a score 184 that satisfies the specification of the contextualization 186 for the outcome of interest (e.g., within a defined number of top scoring features such as, e.g., within the top 100 feature scores), it can then be used to generate an initial contextualization 186 or update an existing contextualization 186. The contextualizations 186 can be stored (e.g., in a central data store of the predictive system 160 and/or the historical source database 170) for later access. [0074] Training/testing protocols for individual classification models generally do not vary within a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval).[0117] the super-model may be a weighted linear combination of the various sub-models 310. In another non-limiting example, the sub-models 310 may provide a Boolean output of an indication of an operational outcomes of interest (e.g., fault expected within a predetermined span of time or no fault expected in the predetermined span of time) and the super-model 330 may provide a majority decision of the various constituent sub-models 310. [0118] generate predictions 350, such as predictions 350 of an upcoming fault, an upcoming operational outcomes of interest within a predetermined time span in the future, no upcoming operational outcomes of interest, no upcoming operational outcomes of interest within the predetermined time span in the future, a probability of an upcoming operational outcomes of interest, a probability of an upcoming operational outcomes of interest within the predetermined time span into the future, the likelihood of other outcomes of interest )
causing the human supervisor to use the ... to visit the ... activity ... (in at least [0068] passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context). [0075] if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator.) 

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
calculating a schedule for a human supervisor to visit the digging activity, the schedule being a function of a travel cost based on at least one estimation of a travel constraint and the risk ranking from the predicted risk factor, the schedule being generated from an algorithm carried out by a processor and a memory using linear programming; and (in at least [0312][0315][0103] a resource assessment outcome may be used by the scheduling and dispatch application 260 as a constraining factor in assigning technicians and/or equipment to tickets. For example, a ticket may be assessed as requiring a gas-certified, skill level 4 (GAS/4) locate technician. This may be used as a hard constraint, so that only locate technicians with GAS/4 or higher certification may be assigned to the ticket. Alternatively, the skill attribute may be used as a soft constraint, so that the ticket may be assigned to a lesser qualified locate technician only if a locate technician with GAS/4 or higher certification is not available [0239] value need not be restricted to monetary value. It may be any custom defined value, or even a time-varying function. For example, as discussed above, the value estimate may be provided to a scheduling and dispatch application (e.g., the scheduling and dispatch application 260 shown in FIG. 2), which may use the value estimate to prioritize activities. Thus, the value estimate may be used as a means to encourage a desired scheduling behavior. For example, if a ticket falls within a certain geographic area known to have heavy traffic during certain times of day, the value estimate may be defined as a function that has lower value during the periods of heavy traffic and higher values elsewhere. This may encourage the scheduling and dispatch application to avoid dispatching the ticket during the periods of heavy traffic. [0279] Risk Assessment Outcome 1772, which may be used by other ticket manage system components, such as the scheduling and dispatch application 260 shown in FIG. 2. [0290] the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18). [0300] Each task may be further broken down, for example, into subtasks each pertaining to a particular type of facilities. The locate service provider may also analyze travel time, for example, between successive locate operations and/or daily, weekly or monthly totals. These types of fine-grained analyses (e.g., analyzing durations of smaller units of work) )
outputting the schedule in tabular and/or graphic form to the human supervisor; and (in at least [0282] in FIG. 17, because the duration assessment module 1730A has output 60 minutes as the estimated duration, and the resource assessment module 1740A has determined that an expert technician may be required, the adjusted duration assessment module 1750A may compute an adjusted duration  [0290] The work order 1800 may be forwarded by the ticket assessment engine to other software applications for further processing. For example, the scheduling and dispatch application 260 (as shown in FIG. 2) may schedule the work order to commence at a certain date and time (e.g., Jan. 4, 2009 at 9:00 AM, as shown in FIG. 18). [0310] Supervisors using the Scheduling interface. )
causing the human supervisor to use the schedule to visit the digging activity based on the schedule based on the risk ranking.   (in at least [0225] the score or category may be determined based on historical data, such as the frequency and extent of damage among a certain class of previously completed tickets. This risk measure may be used to flag some of the incoming tickets for special consideration and/or handling. For example, it may be required that a high risk ticket be handled only by a technician with a high level of skill. Alternatively, or additionally, a high risk ticket may require supervisory review after completion, to check for any errors that may have been made by the technician performing the requested locate operations. In this manner, risk assessment may reduce the likelihood of accidents [0280] the resource assessment module 1740A may determine that a high risk ticket may require a technician skill level of “expert,” a medium risk ticket may require a technician skill level of “experienced” or higher, and a low risk ticket may be dispatched to any technician, including those at a “trainee” level. In this example, because the risk assessment module 1730B has assigned a risk level of “High” to the input ticket, the resource assessment module 1740A may determine that an expert technician may be required. As for the risk assessment outcome, the resource assessment outcome may be output as a final outcome, Resource Assessment Outcome 1774, for use by other ticket manage system components. [0282] in FIG. 17, because the duration assessment module 1730A has output 60 minutes as the estimated duration, and the resource assessment module 1740A has determined that an expert technician may be required, the adjusted duration assessment module 1750A may compute an adjusted duration for the input ticket ) 

The reason and rationale to combine Morris, Nielsen and Tulabandhula is the same as recited above. 


As per Claim 10, Morris teaches:  (Currently Amended) The method of claim 8, 
wherein using a combined a clustering of vector-based data, association, and statistical modeling comprises clustering ... events as a function of information pertaining to a cost of a proposed outage caused by the ... activity and at least one labor constraint relating to a repair of the ... activity. (in at least [0035] provide benefits such as reducing unplanned downtime and associated revenue losses, allow for repair of machines, cost reduction, production improvements, quality control, resource reduction for operating systems, hardware devices or machines prior to an operational outcome of interest event occurring, as well as providing insights into the causes of the outcome of interest in the first place. [0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator. [0085] The sub-models may comprise any suitable type of model or predictive analytics, such as regression models, random trees, random forests, naïve Bayes, decision trees, support vector machines, logistic regression, probit regression, combinations thereof, or the like.  [0114] FIG. 4 is a schematic diagram of illustrating an example mechanism 300 for generating and deploying a super-model 330 for predicting operational outcomes of interests or other outcomes of interest 350...the historical source database 170 (FIG. 1) including, e.g., the formatted source data 176 and aggregated data set 190 (including feature data context values) of FIG. 2B, may be partitioned into two different partitions. The first partition 302 may be used to develop a variety of sub-models, including a first sub-model 310(1), a second sub-model 310(2), and a Nth sub-model 310(N), referred to individually or collectively as sub-models 310. These sub-models 310 may be of any suitable variety and may incorporate any suitable feature data context inputs to make the operational outcomes of interest or other outcome of interest predictions desired for the operating system 110, (FIG. 1) equipment 112 (FIG. 1) and processes operating) 

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
... clustering digging events as a function of information pertaining to a cost of a proposed outage caused by the digging activity and at least one labor constraint relating to a repair of the digging activity.  (in at least [0224] a locate service provider may wish to assess a level of potential liability for damages in an accident where the locate service provider is at fault (e.g., failing to complete a locate operation by a required deadline or inadequately performing a location operation)….a facilities owner may wish to assess the extent of potential damage (e.g., the number of customers who may experience service interruption and/or costs for repairing damaged facilities). If the scope of potential damages is sufficiently large, the facilities owner may decide to dispatch an in-house locate technician to perform a locate operation, instead of contracting the operation to a locate service provider…the facilities owner may determine that more stringent safety procedures may be appropriate where personal injuries are likely (e.g., where a work site is located in a populous area, such as near a school or a shopping mall), and therefore may also decide to dispatch its own team of locate technicians for a better quality guarantee.  [0238] a facilities owner may measure value in terms of value at risk (e.g., potential costs for repairing damages to facilities and/or restoring services in the event of an accident))
The reason and rationale to combine Morris and Nielsen is the same as recited above. 


As per Claim 11, Morris teaches:  (Currently Amended)The method of claim 8, 
wherein predicting the risk factor, based on the updated first set of data and the included second set of data, comprises using an algorithm capable of expressing a dependent variable as a linear combination of at least one of the first set of data and the first set of data with the second set of data included. (in at least [0034] a risk of the operational outcome occurring can be indicated. [0074] training methods include, but are not limited to, stochastic gradient descent, ordinary least squares, and genetic algorithms. Testing and validation 192 are carried out on the trained predictive models 194 to determine the effectiveness of the generated models 194. Training/testing protocols for individual classification models generally do not vary within a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval). [0083] store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models) of FIG. 2B. [0084] the predictive system 160 may be configured to train the sub-models and the super-models that combine the outputs of the sub-models using various weights and/or parameters for the purposes of predicting any variety of operational outcomes of interest that may be associated with the operating system 110 or equipment 112 or processes associated therewith. The sub-models can be any suitable type of model (e.g., statistical models) for predicting an operational condition of interest from the source data 172. In this training phase (e.g., pre-deployment phase), a variety of sub-models may be generated based at least in part on feature data context values comprising source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170.  The sub-models may be generated based not only on the feature data context values aggregated 188 from the source data 172, but also based on historical knowledge of the occurrence of the likelihood of occurrence of the operational outcomes of interest that may have occurred that are to be predicted using the sub-models. Such knowledge may be based at least in part upon operational data 198 (FIG. 2B) that is obtained in response to predicted outputs 196 (FIG. 2B).)  


As per Claim 12, Morris teaches: (Original) The method of claim 11, 
wherein the algorithm used to express the dependent variable comprises at least one of a logistic regression model, a Bayesian logistic regression model, and a linear discriminant analysis model. (in at least [0085] The sub-models may comprise any suitable type of model or predictive analytics, such as regression models, random trees, random forests, naïve Bayes, decision trees, support vector machines, logistic regression, probit regression, combinations thereof, or the like. In some embodiments, at least two operational outcome-predicting sub-models may be generated and combined as inputs to the super-model. In other embodiments, more than two operational outcome predicting sub-models may be generated and combined to supply the super-model.) 


As per Claim 13, Morris teaches: (Previously Presented) The method of claim 8,
wherein calculating the ... comprises generating a visit ... as a function of travel cost and a cost of a proposed outage caused by the ... activity. (in at least [0068] to distributed mobile assets (e.g., trains, trucks, aircraft, spacecraft, watercraft, or other transport vehicles) that are subject to unplanned downtime while in the field...transformed (or “contextualized”) into a feature or metric of relative variation based on the number of occurrences in the month preceding the observational record (a temporal context), where the asset's oil pressure dropped below the fleet average (a group context) while passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context). [0075] user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator. The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190. [0130] the aggregation 178 may be based upon a temporal context, it can also be based on spatial context (e.g., the average oil temperature during the past 1000 miles traveled) or group context (e.g., the variance from the mean oil temperature of a group of equipment).)

While implied, Morris does not explicitly teaches the following features which are taught by Nielsen,
wherein calculating the schedule comprises generating a visit schedule for a human supervisor as a function of travel cost and a cost of a proposed outage caused by the digging activity.  (in at least [0200] the ticket assessment engine may determine whether the locate request ticket is subject to special billing rules. For example, the ticket assessment engine may determine whether the ticket has a linear scope of 0.5 miles or greater (e.g., as determined during the scope assessment process 1100), or whether the work site is at a remote location that requires extended travel. Additionally, the ticket assessment engine may search one or more text fields (e.g., locate instructions, remarks and/or excavation type description) for keywords that might be relevant for billing [0224] a locate service provider may wish to assess a level of potential liability for damages in an accident where the locate service provider is at fault (e.g., failing to complete a locate operation by a required deadline or inadequately performing a location operation)….a facilities owner may wish to assess the extent of potential damage (e.g., the number of customers who may experience service interruption and/or costs for repairing damaged facilities). If the scope of potential damages is sufficiently large, the facilities owner may decide to dispatch an in-house locate technician to perform a locate operation, instead of contracting the operation to a locate service provider…the facilities owner may determine that more stringent safety procedures may be appropriate where personal injuries are likely (e.g., where a work site is located in a populous area, such as near a school or a shopping mall), and therefore may also decide to dispatch its own team of locate technicians for a better quality guarantee.  [0225] the score or category may be determined based on historical data, such as the frequency and extent of damage among a certain class of previously completed tickets. This risk measure may be used to flag some of the incoming tickets for special consideration and/or handling. For example, it may be required that a high risk ticket be handled only by a technician with a high level of skill. Alternatively, or additionally, a high risk ticket may require supervisory review after completion, to check for any errors that may have been made by the technician performing the requested locate operations. In this manner, risk assessment may reduce the likelihood of accidents [0280] the resource assessment module 1740A may determine that a high risk ticket may require a technician skill level of “expert,” a medium risk ticket may require a technician skill level of “experienced” or higher, and a low risk ticket may be dispatched to any technician, including those at a “trainee” level. In this example, because the risk assessment module 1730B has assigned a risk level of “High” to the input ticket, the resource assessment module 1740A may determine that an expert technician may be required. As for the risk assessment outcome, the resource assessment outcome may be output as a final outcome, Resource Assessment Outcome 1774, for use by other ticket manage system components. [0282] in FIG. 17, because the duration assessment module 1730A has output 60 minutes as the estimated duration, and the resource assessment module 1740A has determined that an expert technician may be required, the adjusted duration assessment module 1750A may compute an adjusted duration for the input ticket [0310] Supervisors using the Scheduling interface. )
The reason and rationale to combine Morris and Nielsen is the same as recited above. 


 As per Claim 14, Morris teaches: (Original) The method of claim 13, 
wherein generating a visit ... comprises accounting of ... supervisors, travel distances, start/end times of jobs, times of travel and/or service, ..., ..., maintenance of scheduled services, and .... (in at least [0068] variation based on the number of occurrences in the month preceding the observational record (a temporal context), where the asset's oil pressure dropped below the fleet average (a group context) while passing through a specified geographic region (a spatial context) during the same time of a calendar year (another temporal context). This source data 172 can also be used to define a variety of features with univariate contexts (e.g., the number of occurrences in the past month, within a specified location, where the oil pressure dropped below a threshold) or with other multivariate contexts (e.g., when the oil pressure falls outside of a range about the nominal oil pressure for the unit or for the fleet).  [0074] Training/testing protocols for individual classification models generally do not vary within a particular aggregation context (e.g., calendar time interval, distance interval, operational hours interval). [0075] The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. As a result, operational data 198 such as, e.g., maintenance logs, replacement or repair records, wear or test measurements, energy or resource usage, or an indication of whether and to what extent the outcome of interest occurred can be entered or recorded by the user and/or operator. The operational data 198 can be submitted as source data 172 for subsequent consideration by the feature discovery process so as to provide an aggregated data set 190 )


wherein generating a visit schedule comprises accounting of a number of available supervisors, travel distances, start/end times of jobs, times of travel and/or service, whether or not travel is between multiple depots, coordination of schedules between depots, maintenance of scheduled services, and whether or not partial visits to jobsites are desired (in at least [0123] Timing information 308, including scheduled excavation date and time (e.g., Jan. 6, 2008 at 7:00 a.m.), duration of excavation (e.g., 3 days), and due date for the corresponding locate operation request (e.g., Jan. 5, 2008). Although not shown, timing information may also include a scheduled end date and time for the excavation activities [0200] the ticket assessment engine may determine whether the locate request ticket is subject to special billing rules. For example, the ticket assessment engine may determine whether the ticket has a linear scope of 0.5 miles or greater (e.g., as determined during the scope assessment process 1100), or whether the work site is at a remote location that requires extended travel. Additionally, the ticket assessment engine may search one or more text fields (e.g., locate instructions, remarks and/or excavation type description) for keywords that might be relevant for billing. Then the ticket assessment engine may consult one or more billing tables to determine whether any special billing rules apply to the current ticket. [0300] to analyze not only total on-site time (e.g., the length of time between a technician arriving at a work site and the technician departing from the work site upon completion of the requested locate operation), but also a breakdown of the total duration into individual tasks, such as equipment preparation, locating, marking final documentation and/or personal breaks. Each task may be further broken down, for example, into subtasks each pertaining to a particular type of facilities. The locate service provider may also analyze travel time, for example, between successive locate operations and/or daily, weekly or monthly totals. These types of fine-grained analyses (e.g., analyzing durations of smaller units of work))  

The reason and rationale to combine Morris and Nielsen is the same as recited above. 
As per Claim 16, 18-20 for a computer program product (see at least Morris [0094]), substantially recite the subject matter of Claim 8, 10-14 and are rejected based on the same reasoning and rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 


/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623